52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Lonnie D. SNELLING, Appellant,v.Samuel R. PIERCE, Secretary of the U.S. Department ofHousing and Urban Development;  James Strassner;  HousingAuthority, of St. Louis County;  Queen Ester Stephenson;Shelley Rene Keeton;  Vera Owens;  Linda Jones;  SharonWilliams;  Curtis, Oetting, Heinz, Garrett & Soule, P.C., Appellees.Lonnie D. SNELLING, Appellant,v.DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT;  St. LouisCounty Housing Authority;  St. Louis City HousingAuthority, Appellees.Lonnie D. SNELLING, Appellee,v.DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT; Defendant,ST. LOUIS COUNTY HOUSING AUTHORITY; Appellant,St. Louis City Housing Authority, Defendant.Lonnie D. SNELLING, Appellee,v.Samuel R. PIERCE, Secretary of the U.S. Department ofHousing and Urban Development;  James Strassner; Defendants,HOUSING AUTHORITY OF ST. LOUIS COUNTY; Appellant,Queen Ester STEPHENSON;  Shelley Rene Keeton;  Vera Owens;Linda Jones;  Sharon Williams; Defendants,CURITS, OETTING, HEINZ, GARRETT & SOULE, P.C., Appellant.
Nos. 94-2039, 94-2087, 94-2088, 94-2290.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 11, 1995.Filed:  Apr. 17, 1995.

Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
These appeals have been consolidated.  Lonnie Snelling appeals the district court's1 grant of defendants' motion for judgment as a matter of law and denial of several pre- and post- judgment motions in his civil rights action, District Court No. 4:91-CV-1952.  (Appeal No. 94-2087.)  The Housing Authority of St. Louis County (HASLC) cross-appeals the denial of its motion for attorney's fees under 42 U.S.C. Sec. 1988 and sanctions under Federal Rule of Civil Procedure 11.  (Appeal No. 94-2088.)  Snelling also appeals the district court's2 adverse grant of summary judgment and denial of several pre- and post-judgment motions in a second civil rights action, District Court No. 4:92-CV-1288.  (Appeal No. 94-2039.)  HASLC and the law firm of Curtis, Oetting, Heinz, Garrett & Soule, P.C.  (HASLC's counsel), cross-appeal the denial of their Rule 11 motion for sanctions.  (Appeal No. 94-2290).  Having carefully reviewed the record and the parties' arguments, we conclude that the district court properly granted judgment to defendants in both actions below and did not abuse its discretion in denying either parties' various pre- and post-judgment motions.  Accordingly, the judgments are affirmed.  See 8th Cir.  R. 47B.


2
We deny the motion seeking sanctions on appeal.  Like the district court, we forewarn Snelling that if he abuses the judicial system by filing another appeal based upon the same set of facts as these appeals, he risks the imposition of severe sanctions.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri


2
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri